                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

KENNETH D. DIPPEL,                  )              Civil Action No.: 4:16-cv-1605-RBH-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                             ORDER
                                    )
SOUTH CAROLINA FARM BUREAU          )
MUTUAL INSURANCE COMPANY,           )
                                    )
                   Defendants.      )
___________________________________ )

       A hearing is scheduled in this case for October 30, 2018, at 10:00 a.m. A number of filings

have been made in this case. To be clear, as stated in the Notice of Hearing (ECF No. 122) filed on

October 2, 2018, the October 30th hearing is limited to the issues raised in Non-Parties Donan

Engineering Company, Inc. and Christopher Scallion’s Motion to Quash (ECF No. 81), Plaintiff’s

Motions to Compel and for Sanctions (ECF Nos. 89, 95), Plaintiff’s Motion for Hearing and for

Judicial Notice (ECF No. 92), Plaintiff’s Motion for Issuance of Subpoena (ECF No. 93), and

Defendant’s Motion to Waive Mediation (ECF No. 107).

       Furthermore, the recording of court proceedings is explicitly prohibited by Local Civil Rule

83.III.05, D.S.C. Therefore, Plaintiff’s Motion for Permission for Video Recording the October 30th

Hearing (ECF No. 129) is DENIED.

       IT IS SO ORDERED.

                                                     s/Thomas E. Rogers, III
                                                     Thomas E. Rogers, III
                                                     United States Magistrate Judge
October 26, 2018
Florence, South Carolina
